Martin, J.
delivered the opinion of the court. The defendant appealed in this case : the record does not contain any statement of facts, bill of exceptions, case argued, or special verdict; and no error is assigned. It is hence clear, that the appellee contemplated no advantage in appealing, but the unrighteous one of delay.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs ; and that the plaintiff recover 10 per cent. on the judgment for the unjust appeal, with costs in both courts.